DETAILED ACTION
The applicant’s amendment filed on October 07, 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-14, 18-19, 21-22 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments filed on October 07, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1, 3-4, 6-13, 21-22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a first thermal relief pad disposed on the first surface and at least partially surrounding the electrically conductive bonding surface; a first conductive plane disposed on the first surface and at least partially surrounding the first thermal relief pad; at least one first spoke connecting the first conductive plane to the electrically conductive bonding surface, wherein the first spoke extends through the first thermal relief pad; a second thermal relief pad disposed on the first surface and at least partially surrounding the first conductive plane and the first thermal relief pad; a second conductive plane disposed on the first surface and at least partially surrounding the second thermal relief pad; and at least one second spoke connecting the second conductive plane to the first conductive plane, wherein the second spoke extends 

Referring to claims 14 and 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 14; the limitations “a first conductive plane means disposed on the first surface and partially surrounding the first thermal relief pad means, the first conductive plane means connected to the bonding surface means by at least one first spoke means; a second thermal relief pad means disposed on the first surface and partially surrounding the first conductive plane means; and a second conductive plane means disposed on the first surface and partially surrounding the second thermal relief pad means, the second conductive plane means connected to the first conductive plane means by at least one second spoke means which extends through the second thermal relief pad means; wherein the second conductive plane means includes at least one via extending from the second conductive plane means into the printed circuit board to a metal layer, and wherein a through-hole extends from the bonding surface means through the printed circuit board, thermal insulator means surrounding the through-hole and isolating the through hole from conductive planes within the printed circuit board.” in 


Referring to claim  19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 19; the limitations “a first thermal plane disposed on the first surface and at least partially surrounding the electrically conductive bonding pad; a first conductive plane disposed on the first surface and at least partially surrounding the first thermal plane; at least one first spoke connecting the first conductive plane to the electrically conductive bonding pad, wherein the first spoke extends through the first thermal plane; a second thermal plane disposed on the first surface and at least partially surrounding the first conductive plane; a second conductive plane disposed on the first surface and at least partially surrounding the second thermal plane; and at least one second spoke connecting the second conductive plane to the first conductive plane, wherein the second spoke extends through the second thermal plane, wherein one or more vias are disposed within the second conductive plane and extend from the second conductive plane to a conductive plane disposed within the multi-layer PCB, wherein the multi-layer PCB further comprises a thermal insulator disposed below the first surface and surrounding the through-hole, wherein the thermal insulator isolates the through-hole from conductive planes disposed within the multi-layer PCB.” in combination with all other claimed limitation of base claim 19 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PARESH H PAGHADAL/Examiner, Art Unit 2847